Name: 2003/67/EC: Council Decision of 28 January 2003 concerning protection measures relating to Newcastle disease in the United States of America and derogating from Commission Decisions 94/984/EC, 96/482/EC, 97/221/EC, 2000/572/EC, 2000/585/EC, 2000/609/EC and 2001/751/EC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  tariff policy;  America;  trade
 Date Published: 2003-01-31

 Avis juridique important|32003D00672003/67/EC: Council Decision of 28 January 2003 concerning protection measures relating to Newcastle disease in the United States of America and derogating from Commission Decisions 94/984/EC, 96/482/EC, 97/221/EC, 2000/572/EC, 2000/585/EC, 2000/609/EC and 2001/751/EC Official Journal L 026 , 31/01/2003 P. 0048 - 0051Council Decisionof 28 January 2003concerning protection measures relating to Newcastle disease in the United States of America and derogating from Commission Decisions 94/984/EC, 96/482/EC, 97/221/EC, 2000/572/EC, 2000/585/EC, 2000/609/EC and 2001/751/EC(2003/67/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries(1), and in particular Article 22(1) thereof,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries(2), and in particular Article 18(1) thereof,Having regard to Council Directive 91/494/EEC of 26 June 1991 on animal health conditions governing intra-Community trade in and imports from third countries of fresh poultrymeat(3), and in particular Article 11(1), Article 12(2), Article 14(1) and Article 14a thereof,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(1) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC(4), and in particular Article 10(3) thereof,Having regard to the proposal of the Commission(5),Whereas:(1) The veterinary authorities of the United States of America confirmed outbreaks of Newcastle disease since 1 October 2002 in poultry flocks in the State of California and in Nevada on 17 January 2003.(2) Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community(6) lists certain contagious animal diseases, such as Newcastle disease, which may endanger the Community animal health status, notably by their spread as a result of trade and imports.(3) According to the provisions of Directives 97/78/EC and 91/496/EEC, measures shall be taken if, in the territory of a third country, a disease referred to in Directive 82/894/EEC or other diseases or any other phenomenon or circumstance liable to present a serious threat to animal or public health manifests itself or spreads.(4) Commission Decision 94/984/EC of 20 December 1994 laying down animal health conditions and veterinary certificates for the importation of fresh poultrymeat from certain third countries(7), Commission Decision 96/482/EC of 12 July 1996 laying down animal health conditions and veterinary certificates for the importation of poultry and hatching eggs other than ratites and eggs thereof from third countries including animal health measures to be applied after such importation(8), Commission Decision 2000/585/EC of 7 September 2000 laying down animal and public health conditions and veterinary certifications for import of wild and farmed game meat and rabbit meat from third countries(9), Commission Decision 2000/609/EC of 29 September 2000 laying down animal and public health conditions and veterinary certification for imports of farmed ratite meat(10) and Commission Decision 2001/751/EC of 16 October 2001 laying down animal health conditions and veterinary certification for imports of live ratites and hatching eggs thereof from third countries including animal health measures to be applied after such importation(11) respectively require that the veterinary authorities of the United States of America, before dispatching live poultry and hatching eggs, live ratites and hatching eggs, fresh meat of poultry, ratites, farmed and wild feathered game certify that the United States of America are free from Newcastle disease. The veterinary authorities of the United States of America had therefore to suspend all certification following that outbreak.(5) The certificates for meat products and meat preparations consisting of or containing poultry meat are laid down in Commission Decision 97/221/EC of 28 February 1997 laying down the animal health conditions and model veterinary certificates in respect of imports of meat products from third countries(12) and Commission Decision 2000/572/EC of 8 September 2000 laying down animal and public health conditions and veterinary certification for imports of minced meat and meat preparations from third countries(13) and make reference to the animal health requirements set out in Decision 94/984/EC for fresh poultry meat.(6) The veterinary authorities of the United States of America have communicated their regionalisation measures to the Commission in accordance with the Agreement between the European Community and the United States of America on sanitary measures to protect public and animal health in trade in live animals and animal products(14).(7) It is possible to regionalise the territory of the United States of America for live poultry and poultry meat exports to the Community.(8) Commission Decision 97/222/EC of 28 February 1997 laying down the list of third countries from which the Member States authorise the importation of meat products(15) lays down the list of third countries from which Member States may authorise the importation of meat products and establishes treatment regimes in order to lower the risk of disease transmission via such products. The treatment that has to be applied to such products depends on the health status of the country of origin in relation to the species the meat is obtained from; therefore it is necessary to restrict imports of poultrymeat products originating in the restricted parts of the United States of America to those treated by a temperature of at least 70 ° Celsius throughout the product.(9) Sanitary control measures applicable to such products allow the exclusion from the scope of this Decision of channelled imports of raw material for the manufacture of animal feedingstuffs and pharmaceutical or technical products.(10) The provisions of this Decision will be reviewed in the light of the disease evolution and further information received from the authorities of the United States of America.(11) The Standing Committee on the Food Chain and Animal Health has not given a favourable opinion,HAS ADOPTED THIS DECISION:Article 11. Member States shall only authorise the importation from the United States of America of live poultry and hatching eggs thereof, live ratites and hatching eggs thereof, fresh meat of poultry, ratites, farmed and wild feathered game, meat products and meat preparations consisting of or containing meat of any of those species, if they originate in, or come from, the region of the United States of America as described in the Annex.2. Imports of the products referred to in paragraph 1 originating in, or coming from, other parts of the United States of America shall be prohibited.Article 2By way of derogation from Article 1(2), Member States shall authorise the importation of the following:(a) meat products, where the meat of poultry, ratites, farmed and wild feathered game contained in the meat product has undergone one of the specific treatments referred to in B, C or D of Part IV of the Annex to Decision 97/222/EC;(b) fresh meat of poultry, ratites, farmed and wild feathered game intended as raw material for the manufacture of animal feedingstuffs, and pharmaceutical or technical products, where such raw materials meet the requirements of Chapter 10 of Annex I to Directive 92/118/EEC;(c) fresh meat of poultry, ratites, farmed and wild feathered game, meat products and meat preparations consisting of or containing meat of these species provided that the meat was obtained from birds slaughtered before 1 October 2002.Article 31. By way of derogation from Commission Decisions 94/984/EC, 96/482/EC, 97/221/EC, 2000/572/EC, 2000/585/EC, 2000/609/EC and 2001/751/EC in the health certificate provided by:(a) Commission Decision 94/984/EC for fresh poultrymeat originating in the United States of America,(b) Commission Decision 96/482/EC for live poultry or hatching eggs originating in the United States of America,(c) Commission Decision 97/221/EC for meat products consisting of or containing meat of poultry, ratites and farmed or wild feathered game originating in the United States of America,(d) Commission Decision 2000/572/EC for meat preparations consisting of or containing meat of poultry, ratites and farmed and wild feathered game originating in the United States of America,(e) Commission Decision 2000/585/EC for fresh meat of farmed and wild feathered game originating in the United States of America,(f) Commission Decision 2000/609/EC for fresh ratite meat originating in the United States of America,(g) Commission Decision 2001/751/EC for live ratites or their hatching eggs originating in the United States of America,the following terms shall be inserted respectively:(a) "Fresh poultrymeat in accordance with Council Decision 2003/67/EC";(b) "Live poultry or hatching eggs in accordance with Council Decision 2003/67/EC";(c) "Meat products in accordance with Council Decision 2003/67/EC";(d) "Meat preparation in accordance with Council Decision 2003/67/EC";(e) "Fresh meat of farmed/wild (delete as appropriate) feathered game in accordance with Council Decision 2003/67/EC";(f) "Fresh ratite meat in accordance with Council Decision 2003/67/EC";(g) "Live ratites or hatching eggs in accordance with Council Decision 2003/67/EC".2. Member States must verify that in those animal health certificates where freedom from Newcastle disease must be attested the regional code "US-1" has been inserted.Article 4Member States shall amend the measures they apply to imports to make them comply with this Decision. They shall give immediate appropriate publicity to the measures adopted.They shall immediately inform the Commission thereof.Article 5This Decision shall be reviewed in the light of the evolution of the Newcastle disease situation in the United States of America.Article 6This Decision shall enter into force on the third day following that of its publication in the Official Journal of the European Communities.It shall apply from the date of its entry into force until 1 June 2003.Article 7This Decision is addressed to the Member States.Done at Brussels, 28 January 2003.For the CouncilThe PresidentG. Drys(1) OJ L 24, 30.1.1998, p. 9.(2) OJ L 268, 24.9.1991, p. 56. Directive as last amended by Directive 96/43/EC (OJ L 162, 1.7.1996, p. 1).(3) OJ L 268, 24.9.1991, p. 35. Directive as last amended by Directive 1999/89/EC (OJ L 300, 23.11.1999, p. 17).(4) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14).(5) Proposal of 17.1.2003 (not yet published in the Official Journal).(6) OJ L 378, 31.12.1982, p. 58. Directive as last amended by Commission Decision 2002/788/EC (OJ L 274, 11.10.2002, p. 33).(7) OJ L 378, 31.12.1994, p. 11. Decision as last amended by Decision 2002/477/EC (OJ L 164, 22.6.2002, p. 39).(8) OJ L 196, 7.8.1996, p. 13. Decision as last amended by Decision 2002/542/EC (OJ L 176, 5.7.2002, p. 43).(9) OJ L 251, 6.10.2000, p. 1. Decision as last amended by Decision 2002/646/EC (OJ L 211, 7.8.2002, p. 23).(10) OJ L 258, 12.10.2000, p. 49. Decision as last amended by Decision 2000/782/EC (OJ L 309, 9.12.2000, p. 37).(11) OJ L 281, 25.10.2001, p. 24. Decision as last amended by Decision 2002/789/EC (OJ L 274, 11.10.2002, p. 36).(12) OJ L 89, 4.4.1997, p. 32.(13) OJ L 240, 23.9.2000, p. 19.(14) OJ L 118, 21.4.1998, p. 3.(15) OJ L 89, 4.4.1997, p. 39. Decision as last amended by Decision 2002/464/EC (OJ L 161, 19.6.2002, p. 16).ANNEXUS-1:The territory of the United States of America except for the States of California, Nevada and Arizona.